Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2008 Commission File Number 000-52414 CHINAGROWTH NORTH ACQUISITION CORPORATION 1818 Canggong Road, Fengxian Shanghai Chemical Industry Park Shanghai, China 201417 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: x Form 20-F o Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: o Yes xNo If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): n/a Retention of Financial Advisor ChinaGrowth North Acquisition Corporation (CGNAC) has retained EarlyBird Capital, Inc. as a financial advisor to assist CGNAC in connection with various aspects of CGNACs proposed business combination with UIB Group Limited. In consideration of the foregoing services, CGNAC has paid EarlyBird Capital a cash retainer fee of $20,000 and has agreed to pay a cash fee at the closing of the business combination with UIB Group Limited of $480,000. CGNAC will also reimburse EarlyBird Capital for all of its out of pocket expenses incurred in connection therewith at levels customary for EarlyBird Capital in similar assignments. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHINAGROWTH NORTH ACQUISITION CORPORATION Date: November 12, 2008 By: /s/ Michael W. Zhang Michael W. Zhang, Chief Financial Officer
